United States Court of Appeals
                            For the Eighth Circuit
                        ___________________________

                                No. 14-1323
                        ___________________________

                             United States of America

                        lllllllllllllllllllll Plaintiff - Appellee

                                           v.

                                 Paris Cedrell Neal

                      lllllllllllllllllllll Defendant - Appellant
                                      ____________

                    Appeal from United States District Court
                     for the District of Minnesota - St. Paul
                                 ____________

                           Submitted: October 30, 2014
                            Filed: November 4, 2014
                                 [Unpublished]
                                 ____________

Before WOLLMAN, GRUENDER, and SHEPHERD, Circuit Judges.
                       ____________

PER CURIAM.

      Paris Neal directly appeals after he pled guilty to drug and gun charges,
pursuant to a written plea agreement containing an appeal waiver, and the district
court1 imposed a below-Guidelines-range sentence of 235 months in prison. His
counsel has moved to withdraw, and has filed a brief under Anders v. California, 386
U.S. 738 (1967), questioning the substantive reasonableness of Neal’s sentence. Neal
has filed a pro se brief, arguing that he received ineffective assistance of counsel and
his guilty plea was therefore involuntary, and that he was not competent to plead
guilty.

      As to counsel’s sentencing challenge, we enforce the appeal waiver. The
record demonstrates that Neal entered into both the plea agreement and the appeal
waiver knowingly and voluntarily, and there was no reason to question his
competence to do so; the waiver precludes any challenge to a prison sentence of 240
months or less; and no miscarriage of justice would result from enforcing the waiver.
See United States v. Andis, 333 F.3d 886, 889-92 (8th Cir. 2003) (en banc) (court
should enforce appeal waiver where it falls within scope of waiver, plea agreement
and waiver were entered into knowingly and voluntarily, and no miscarriage of justice
would result); see also United States v. Scott, 627 F.3d 702, 704 (8th Cir. 2010) (de
novo review of validity and applicability of appeal waiver).

       We decline to consider Neal’s pro se ineffective-assistance arguments on direct
appeal. See United States v. McAdory, 501 F.3d 868, 872-73 (8th Cir. 2007)
(ineffective-assistance claims are ordinarily deferred to 28 U.S.C. § 2255
proceedings). Further, having reviewed the record independently under Penson v.
Ohio, 488 U.S. 75 (1988), we find no non-frivolous issues outside the scope of the
appeal waiver. Accordingly, we affirm.

      As for counsel’s motion to withdraw, we conclude that allowing counsel to
withdraw at this time would not be consistent with the Eighth Circuit’s 1994


      1
      The Honorable Joan N. Ericksen, United States District Judge for the District
of Minnesota.

                                          -2-
Amendment to Part V of the Plan to Implement the Criminal Justice Act of 1964. We
therefore deny counsel’s motion to withdraw as premature, without prejudice to
counsel refiling the motion upon fulfilling the duties set forth in the Amendment.
                       ______________________________




                                       -3-